Case 3:18-cr-00595-L Document 40 Filed 07/18/19 Page 1lof4 Page

 
 

IN THE UNITED STATES DISTRICT COURT PS JUL 18 PM (218
FOR THE NORTHERN DISTRICT OF TEXAS “"'*

 

DALLAS DIVISION . Er
ee
UNITED STATES OF AMERICA NO. 3:18-CR-00595-L
Vv.
HELEN KIM
FACTUAL RESUME

 

In support of Helen Kim’s plea of guilty to the offense in Count One of the
Superseding Information, Kim, the defendant, Cody Skipper, the defendant’s attorney,
and the United States of America (the government) stipulate and agree to the following:

ELEMENTS OF THE OFFENSE

To prove the offense alleged in Count One of the Superseding Information,
charging a violation of 18 U.S.C. § 1952(a)(3), that is, use of a facility of interstate
commerce in aid of a racketeering enterprise, the government must prove each of the
following elements beyond a reasonable doubt:'

First. That the defendant used a facility in interstate or foreign commerce;

Second. That the defendant did so with the specific intent to promote,
manage, establish, carry on, or facilitate the promotion,
management, establishment or carrying on, of any unlawful activity;
and

Third. That subsequent to the use of a facility of interstate or foreign
commerce, the defendant did knowingly and willfully promote,
manage, establish, or carry on such unlawful activity.

 

1 Fifth Circuit Pattern Jury Instruction 2.74 (Sth Cir. 2015).

Factual Resume—Page 1

 
x

Case 3:18-cr-00595-L Document 40 Filed 07/18/19 Page 2of4 PagelD 81

STIPULATED FACTS

1. Beginning no later than January 2015, and continuing through on or about
November 20, 2018, the exact dates being unknown, in the Dallas Division of the
Northern District of Texas and elsewhere, the defendant, Helen Kim along with others
both known and unknown, did knowingly and willfully use and cause to be used facilities
of interstate commerce, namely cellular telephones, the internet, and automated teller
machines, among others, with the specific intent to promote, manage, establish, carry on
and facilitate the promotion, management, establishment and carrying on of an unlawful
activity, that is a business enterprise involving prostitution in violation of Texas Penal
Code § 43.04, and thereafter performed and attempted to perform an act to promote,
manage, establish and carry on, and to facilitate the promotion, management,
establishment and carrying on of such unlawful activity.

2. Helen Kim admits that she owned and operated two brothels that provided
commercial sex to customers: Pink One Spa and Illusion Spa. Collectively, Pink One
Spa and IIlusion Spa employed more than 10 commercial sex workers at a time, and
many of the commercial sex workers lived at the brothels. This was done, in part, so that
commercial sex workers could cater to customers at all times of the day. Kim admits that
she supervised and managed more than five individuals—coconspirators—at Pink One
Spa and Illusion Spa.

3. Helen Kim further admits that she used the facilities in interstate commerce
to promote her commercial sex operation, including the internet, cellular telephones, and

automated teller machines. Specifically, Helen Kim used and caused others to use

Factual Resume—Page 2

 
Case 3:18-cr-00595-L Document 40 Filed 07/18/19 Page 3of4 PagelD 82

cellular telephones to book appointments for clients to engage in commercial sex. Helen
Kim also directed customers and caused others to direct customers to pay for commercial
sex in cash.

4. In October 2018, Helen Kim recruited over fifteen commercial sex workers
to engage in commercial sex acts with “businessmen” coming to town. Helen Kim
admits that the commercial sex workers knew that that they—the commercial sex
workers—would be expected to provide commercial sex services to the businessmen.
Helen Kim did not realize at the time she was recruiting commercial sex workers and
negotiating details regarding the commercial sex event, that she was part of a sting
operation and that she was negotiating with an undercover detective. On or about
November 1, 2018, Helen Kim arrived at a hotel in Dallas, Texas, to receive over
$40,000 in cash in exchange for facilitating the providing of commercial sex services to
the businessmen—who were in reality undercover law enforcement.

5. Helen Kim contributed money monthly to a money club. Individual 2, who
collected the money, knew that the money contributed monthly came from Helen Kim’s
brothels.

6. Helen Kim further admits that the cash seized by investigators during the
search warrants of her brothels represented proceeds from owning and operating brothels.
7. Helen Kim agrees that she committed all the essential elements of the

offense. This factual resume is not intended to be a complete accounting of all the facts

and events related to the offense charged in this case. The limited purpose of this

Factual Resume—Page 3

 
Case 3:18-cr-00595-L Document 40 Filed 07/18/19 Page4of4 PagelD 83

statement of facts is to demonstrate that a factual basis exists to support the defendant’s
guilty plea to Count One of the Superseding Information.

th
AGREED TO AND STIPULATED on this |2 day of July, 2019.

ERIN NEALY COX
UNITED STATES ATTORNEY

Ce

HELEN KIM RYAN VA RA
Deferfdant Assist nite States Attorney

Kansas State Bar No. 25429

1100 Commerce Street, Third Floor
Dallas, Texas, 75242

CODY SKIPP rod Tel: 214-659-8713

Attorney for Defendant Email: ryan.raybould2@usdoj.gov

 

Factual Resume—Page 4

 
